Fourth Court of Appeals
                                           San Antonio, Texas
                                                   April 14, 2021

                                               No. 04-21-00030-CV

                              HARLEY ROGERS PARTNERSHIP, LTD.,
                                         Appellant

                                                           v.

                                           QUICK ROOFING, LLC,
                                                 Appellee

                            From the County Court at Law, Kerr County, Texas
                                        Trial Court No. 18621C
                                Honorable Susan Harris, Judge Presiding


                                                  ORDER

        On March 2, 2021, appellee filed a motion to dismiss the appeal for want of jurisdiction,
arguing the record did not contain a final judgment and there existed no basis for an interlocutory
appeal. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (“[T]he general rule,
with a few mostly statutory exceptions, is that an appeal may be taken only from a final
judgment.”). On March 11, 2021, appellant filed a second amended notice of appeal and a
response to appellee’s motion to dismiss. In its amended notice of appeal and response,
appellant states that it appeals “from all portions of the summary judgment order and final
judgment.” The clerk’s record includes an order on a motion for summary judgment, signed on
November 2, 2020, and a final judgment, signed on March 1, 2021. This final judgment denies
all relief not expressly granted and states: “THIS JUDGMENT IS FINAL AND
APPEALABLE.” Because the trial court disposed of all parties and claims by the March 1, 2021
final judgment, if not earlier, we have jurisdiction over this appeal, and we DENY appellee’s
motion to dismiss. See id. (“A judgment is final for purposes of appeal if it disposes of all
pending parties and claims in the record, except as necessary to carry out the decree.”).1




1
  Appellant argues that the order on the motion for summary judgment was a final judgment and “does not concede
that the [trial] court had plenary power to sign the instrument entitled ‘Final Judgment.’” Because it is clear that the
trial court signed a final judgment either on November 2, 2020, or on March 1, 2021, and the appeal is timely as to
either order, we do not resolve, at this time, which of these orders is the final judgment for purposes of appeal.
       On April 5, 2021, appellant filed a motion for extension of time to file its brief.
Appellant’s motion is GRANTED, and it is ORDERED that appellant’s brief is due on or before
May 12, 2021.



                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court